First Federal Savings Bank of Iowa
 
Employment Agreement
 
This Employment Agreement (“Agreement”) made and entered into as of December 14,
2007 by and between First Federal Savings Bank of Iowa, a savings bank organized
and operating under the federal laws of the United States and having an office
at 825 Central Avenue, Fort Dodge, Iowa 50501 (“Bank”) and C. Thomas Chalstrom,
an individual residing at 1020 N 19th St., Fort Dodge, Iowa (“Mr. Chalstrom”).
 
W i t n e s s e t h :
 
Whereas, Mr. Chalstrom currently serves the Bank in the capacity of President
and Chief Operating Officer; and
 
Whereas, the Bank is a wholly owned subsidiary of North Central Bancshares, Inc.
(“Holding Company”); and
 
Whereas, the Bank desires to employ Mr. Chalstrom in the capacity of President
and Chief Operating Officer and desires to assure for itself the services of Mr.
Chalstrom for the period provided in this Agreement; and
 
Whereas, Mr. Chalstrom is willing to continue to serve the Bank on the terms and
conditions hereinafter set forth; and
 
Whereas, Mr. Chalstrom and the Bank are parties to an Employment Agreement made
and entered into as of March 29, 2005 (“Original Agreement”); and
 
Whereas, pursuant to section 25 of the Original Agreement, the parties wish to
amend the Original Agreement;
 
Now, Therefore, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Bank and Mr. Chalstrom hereby agree as
follows:
 
Section 1. Employment.
 
The Bank agrees to continue to employ Mr. Chalstrom, and Mr. Chalstrom hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.
 
Section 2. Employment Period; Remaining Unexpired Employment Period.
 
The terms and conditions of this Agreement shall be and remain in effect during
the period of employment established under this section 2 (“Employment Period”).
The Employment Period shall be for an initial term of three years beginning on
the date of this Agreement. Prior to the first anniversary of the date of this
Agreement and on each anniversary date thereafter (each, an “Anniversary Date”),
the Board of Directors of the Bank (“Board”) shall review the terms of this
Agreement and Mr. Chalstrom’s performance of services hereunder and may, in the
absence of objection from Mr. Chalstrom, approve an extension of the Employment
Agreement. In such event, the Employment Agreement shall be extended to the
third anniversary of the relevant Anniversary Date.
 

--------------------------------------------------------------------------------


 
For all purposes of this Agreement, the term “Remaining Unexpired Employment
Period” as of any date shall mean the period beginning on such date and ending
on the Anniversary Date on which the Employment Period (as extended pursuant to
section 2(a) of this Agreement) is then scheduled to expire.
 
Nothing in this Agreement shall be deemed to prohibit the Bank at any time from
terminating Mr. Chalstrom’s employment during the Employment Period with or
without notice for any reason; provided, however, that the relative rights and
obligations of the Bank and Mr. Chalstrom in the event of any such termination
shall be determined under this Agreement.
 
Section 3. Duties.
 
Mr. Chalstrom shall serve as President and Chief Operating Officer of the Bank,
having such power, authority and responsibility and performing such duties as
are prescribed by or under the By-Laws of the Bank and as are customarily
associated with such position. Mr. Chalstrom shall devote his full business time
and attention (other than during weekends, holidays, approved vacation periods,
and periods of illness or approved leaves of absence) to the business and
affairs of the Bank and shall use his best efforts to advance the interests of
the Bank.
 
Section 4. Cash Compensation.
 
In consideration for the services to be rendered by Mr. Chalstrom hereunder, the
Bank shall pay to him a salary no less than the rate in effect on the date of
this agreement, payable in approximately equal installments in accordance with
the Bank’s customary payroll practices for senior officers. At least annually
during the Employment Period, the Board shall review Mr. Chalstrom’s annual rate
of salary and may, in its discretion, approve an increase therein. In addition
to salary, Mr. Chalstrom may receive other cash compensation from the Bank for
services hereunder at such times, in such amounts and on such terms and
conditions as the Board may determine from time to time.
 
Section 5. Employee Benefit Plans and Programs.
 
During the Employment Period, Mr. Chalstrom shall be treated as an employee of
the Bank and shall be eligible to participate in and receive benefits under any
and all qualified or non-qualified retirement, pension, savings, profit-sharing
or stock bonus plans, any and all group life, health (including hospitalization,
medical and major medical), dental, accident and long-term disability insurance
plans, and any other employee benefit and compensation plans (including, but not
limited to, any incentive compensation plans or programs, stock option and
appreciation rights plans and restricted stock plans) as may from time to time
be maintained by, or cover employees of, the Bank, in accordance with the terms
and conditions of such employee benefit plans and programs and compensation
plans and programs and consistent with the Bank’s customary practices.
 
- 2 -

--------------------------------------------------------------------------------


 
Section 6. Indemnification and Insurance.
 
(a) During the Employment Period and until the expiration of time provided by
law for the commencement of any judicial or administrative proceeding on the
basis of such service, the Bank shall cause Mr. Chalstrom to be covered by and
named as an insured under any policy or contract of insurance obtained by it to
insure its directors and officers against personal liability for acts or
omissions in connection with service as an officer or director of the Bank or
service in other capacities at the request of the Bank. The coverage provided to
Mr. Chalstrom pursuant to this section 6 shall be of the same scope and on the
same terms and conditions as the coverage (if any) provided to other officers or
directors of the Bank.
 
(b) To the maximum extent permitted under applicable law, during the Employment
Period and until the expiration of the time provided by law for the commencement
of any judicial or administrative proceeding on the basis of such service, the
Bank shall indemnify, and shall cause its subsidiaries and affiliates to
indemnify Mr. Chalstrom against and hold him harmless from any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions that similar indemnification is offered to any
director or officer of the Bank or any subsidiary or affiliate thereof. This
section 6(b) shall not be applicable where section 19 is applicable. [No
indemnification shall be paid that would violate 12 U.S.C. 1828(k) or any
regulations promulgated thereunder, or 12 C.F.R. 545.121.]
 
Section 7. Outside Activities.
 
Mr. Chalstrom may serve as a member of the boards of directors of such business,
community and charitable organizations as he may disclose to and as may be
approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his duties under this Agreement. Mr. Chalstrom may also engage in
personal business and investment activities which do not materially interfere
with the performance of his duties hereunder; provided, however, that such
activities are not prohibited under any code of conduct or investment or
securities trading policy established by the Bank and generally applicable to
all similarly situated executives. Mr. Chalstrom may also serve as an officer or
director of the Holding Company on such terms and conditions as the Bank and the
Holding Company may mutually agree upon, and such service shall not be deemed to
materially interfere with Mr. Chalstrom’s performance of his duties hereunder or
otherwise result in a material breach of this Agreement.
 
Section 8. Working Facilities and Expenses.
 
Mr. Chalstrom’s principal place of employment shall be at the Bank’s executive
offices at the address first above written, or at such other location within
Webster County, Iowa at which the Bank shall maintain its principal executive
offices, or at such other location as the Bank and Mr. Chalstrom may mutually
agree upon. The Bank shall provide Mr. Chalstrom at his principal place of
employment with a private office, secretarial services, and other support
services and facilities suitable to his position with the Bank and necessary or
appropriate in connection with the performance of his assigned duties under this
Agreement. The Bank shall provide to Mr. Chalstrom for his exclusive use an
automobile owned or leased by the Bank and appropriate to his position, to be
used in the performance of his duties hereunder, including commuting to and from
his personal residence. The Bank shall reimburse Mr. Chalstrom for his ordinary
and necessary business expenses, including, without limitation, all expenses
associated with his business use of the aforementioned automobile, fees for
memberships in such clubs and organizations as Mr. Chalstrom and the Bank shall
mutually agree are necessary and appropriate for business purposes, and his
travel and entertainment expenses incurred in connection with the performance of
his duties under this Agreement, in each case upon presentation to the Bank of
an itemized account of such expenses in such form as the Bank may reasonably
require.
 
- 3 -

--------------------------------------------------------------------------------


 
Section 9. Termination of Employment with Severance Benefits.
 
(a) Mr. Chalstrom shall be entitled to the severance benefits described herein
in the event that his employment with the Bank terminates during the Employment
Period under any of the following circumstances:
 
(i) Mr. Chalstrom’s voluntary resignation from employment with the Bank within
ninety (90) days following:


(A) the failure of the Board to appoint or re-appoint or elect or re-elect Mr.
Chalstrom to the office of President and Chief Operating Officer (or a more
senior office) of the Bank;


(B) the failure of the stockholders of the Bank to elect or re-elect Mr.
Chalstrom or the failure of the Board (or the nominating committee thereof) to
nominate Mr. Chalstrom for such election or re-election;


(C) the expiration of a thirty (30) day period following the date on which Mr.
Chalstrom gives written notice to the Bank of its material failure, whether by
amendment of the Bank’s Charter or By-laws, action of the Board or the Bank’s
stockholders or otherwise, to vest in Mr. Chalstrom the functions, duties, or
responsibilities prescribed in section 3 of this Agreement, unless, during such
thirty (30) day period, the Bank fully cures such failure in a manner determined
by Mr. Chalstrom, in his discretion, to be satisfactory; or


(D) the expiration of a thirty (30) day period following the date on which Mr.
Chalstrom gives written notice to the Bank of its material breach of any term,
condition or covenant contained in this Agreement (including, without limitation
any reduction of Mr. Chalstrom’s rate of base salary in effect from time to time
and any change in the terms and conditions of any compensation or benefit
program in which Mr. Chalstrom participates which, either individually or
together with other changes, has a material adverse effect on the aggregate
value of his total compensation package), unless, during such thirty (30) day
period, the Bank fully cures such failure; or


(ii) the termination of Mr. Chalstrom’s employment with the Bank for any other
reason not described in section 10(a).
 
- 4 -

--------------------------------------------------------------------------------


 
In such event, then, the Bank shall provide the benefits and pay to Mr.
Chalstrom the amounts described in section 9(b).


(b) Upon the termination of Mr. Chalstrom’s employment with the Bank under
circumstances described in section 9(a) of this Agreement, the Bank shall pay
and provide to Mr. Chalstrom (or, in the event of his death, to his estate):
 
(i) his earned but unpaid compensation as of the date of the termination of his
employment with the Bank, such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
thirty (30) days after termination of employment;


(ii) the benefits, if any, to which he is entitled as a former employee under
the employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Bank’s officers and employees;


(iii) continued group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance benefits, in
addition to that provided pursuant to section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for Mr. Chalstrom, for the Remaining Unexpired Employment
Period, coverage equivalent to the coverage to which he would have been entitled
under such plans (as in effect on the date of his termination of employment, or,
if his termination of employment occurs after a Change of Control, on the date
of such Change of Control, whichever benefits are greater), if he had continued
working for the Bank during the Remaining Unexpired Employment Period at the
highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to Mr. Chalstrom’s termination of employment
with the Bank;


(iv) thirty (30) days following his termination of employment with the Bank, a
lump sum payment, in an amount equal to the present value of the salary that Mr.
Chalstrom would have earned if he had continued working for the Bank during the
Remaining Unexpired Employment Period at the highest annual rate of salary
achieved during that portion of the Employment Period which is prior to Mr.
Chalstrom’s termination of employment with the Bank, where such present value is
to be determined using a discount rate equal to the applicable short-term
federal rate prescribed under section 1274(d) of the Internal Revenue Code of
1986 (“Code”) (the “Short Term AFR”), compounded using the compounding period
corresponding to the Bank’s regular payroll periods for its officers, such lump
sum to be paid in lieu of all other payments of salary provided for under this
Agreement in respect of the period following any such termination;


(v) thirty (30) days following his termination of employment with the Bank, a
lump sum payment in an amount equal to the product of (A) the Bank’s “normal
cost” for its tax-qualified defined benefit plan for the most recently completed
fiscal year of the plan (expressed as a percentage of the compensation
recognized in the plan’s benefit formula and determined by, or on the basis of
information furnished by, the plan’s actuary) multiplied by (B) the amount
payable under section 9(b)(iv);
 
- 5 -

--------------------------------------------------------------------------------


 
(vi) thirty (30) days following his termination of employment with the Bank, a
lump sum payment in an amount equal to the present value of the additional
employer contributions (or if greater in the case of a leveraged employee stock
ownership plan or similar arrangement, the additional assets allocable to him
through debt service, based on the fair market value of such assets at
termination of employment) to which he would have been entitled under any and
all qualified and non-qualified defined contribution plans maintained by, or
covering employees of, the Bank, if he were 100% vested thereunder and had
continued working for the Bank during the Remaining Unexpired Employment Period
at the highest annual rate of compensation achieved during that portion of the
Employment Period which is prior to Mr. Chalstrom’s termination of employment
with the Bank, and making the maximum amount of employee contributions, if any,
required under such plan or plans, such present value to be determined on the
basis of a discount rate, compounded using the compounding period that
corresponds to the frequency with which employer contributions are made to the
relevant plan, equal to the Short Term AFR;


(vii) the payments that would have been made to Mr. Chalstrom under any cash
bonus or long-term or short-term cash incentive compensation plan maintained by,
or covering employees of, the Bank if he had continued working for the Bank
during the Remaining Unexpired Employment Period and had earned the maximum
bonus or incentive award in each calendar year that ends during the Remaining
Unexpired Employment Period, each annual payment to be equal to the product of:


(A) the maximum percentage rate at which an award was ever available to Mr.
Chalstrom under such incentive compensation plan; multiplied by


(B) the salary that would have been paid to Mr. Chalstrom during each such
calendar year at the highest annual rate of salary achieved during that portion
of the Employment Period which is prior to Mr. Chalstrom’s termination of
employment with the Bank;


where such payments are to be made (without discounting for early payment)
thirty (30) days following Mr. Chalstrom’s termination of employment;


(viii) Mr. Chalstrom shall be deemed fully vested in all options and
appreciation rights under any stock option or appreciation rights plan or
program maintained by, or covering employees of, the Bank, even if he is not
vested under such plan or program;


(ix) Mr. Chalstrom shall be deemed fully vested in all shares awarded under any
restricted stock plan maintained by, or covering employees of, the Bank, even if
he is not vested under such plan.
 
- 6 -

--------------------------------------------------------------------------------


 
The Bank and Mr. Chalstrom hereby stipulate that the damages which may be
incurred by Mr. Chalstrom following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to Mr. Chalstrom’s efforts, if any, to
mitigate damages. The Bank and Mr. Chalstrom further agree that the Bank may
condition the payments and benefits (if any) due under sections 9(b)(iii), (iv),
(v), (vi) and (vii) on the receipt, not later than thirty (30) days after
termination of employment, of Mr. Chalstrom’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Bank, the Holding Company or any subsidiary or affiliate of
either of them; provided that the Bank requests such resignations in writing not
later than twenty (20) days after termination of employment.


Section 10. Termination without Additional Bank Liability.
 
(a) In the event that Mr. Chalstrom’s employment with the Bank shall terminate
during the Employment Period on account of:
 
(i) the discharge of Mr. Chalstrom for “cause,” which, for purposes of this
Agreement shall mean personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease and desist order, or
any material breach of this Agreement, in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that Mr. Chalstrom shall not be deemed to
have been discharged for cause unless and until he shall have received a written
notice of termination from the Board, accompanied by a resolution duly adopted
by affirmative vote of a majority of the entire Board at a meeting called and
held for such purpose (after reasonable notice to Mr. Chalstrom and a reasonable
opportunity for Mr. Chalstrom to make oral and written presentations to the
members of the Board, on his own behalf, or through a representative, who may be
his legal counsel, to refute the grounds for the proposed determination) finding
that in the good faith opinion of the Board grounds exist for discharging Mr.
Chalstrom for cause; or


(ii) Mr. Chalstrom’s voluntary resignation from employment with the Bank for
reasons other than those specified in section 9(a)(i) or section 11(b);


(iii) Mr. Chalstrom’s death; or


(iv) a determination that Mr. Chalstrom is eligible for long-term disability
benefits under the Bank’s long-term disability insurance program or, if there is
no such program, under the federal Social Security Act;


then the Bank shall have no further obligations under this Agreement, other than
the payment to Mr. Chalstrom (or, in the event of his death, to his estate) of
his earned but unpaid compensation as of the date of the termination of his
employment, and the provision of such other benefits, if any, to which he is
entitled as a former employee under the employee benefit plans and programs and
compensation plans and programs maintained by, or covering employees of, the
Bank.
 
- 7 -

--------------------------------------------------------------------------------


 
Section 11. Termination Upon or Following a Change of Control.
 
(a) A Change of Control of the Bank (“Change of Control”) shall be deemed to
have occurred upon the happening of any of the following events:
 
(i) approval by the stockholders of the Bank of a transaction that would result
in the reorganization, merger or consolidation of the Bank with one or more
other persons, other than a transaction following which:


(A) at least 51% of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least 51% of the outstanding equity ownership interests in the Bank; and


(B) at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the securities entitled to
vote generally in the election of directors of the Bank;


(ii) the acquisition of all or substantially all of the assets of the Bank or
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Bank entitled
to vote generally in the election of directors by any person or by any persons
acting in concert, or approval by the stockholders of the Bank of any
transaction which would result in such an acquisition; or


(iii) a complete liquidation or dissolution of the Bank, or approval by the
stockholders of the Bank of a plan for such liquidation or dissolution; or


(iv) the occurrence of any event if, immediately following such event, at least
50% of the members of the board of directors of the Bank do not belong to any of
the following groups:


(A) individuals who were members of the Board of the Bank on the date of this
Agreement; or
 
(B) individuals who first became members of the Board of the Bank after the date
of this Agreement either:


- 8 -

--------------------------------------------------------------------------------


 
(I) upon election to serve as a member of the Board of the Bank by affirmative
vote of three-quarters of the members of such board, or of a nominating
committee thereof, in office at the time of such first election; or


(II) upon election by the stockholders of the Bank to serve as a member of the
Board of the Bank, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board of the Bank, or of a nominating
committee thereof, in office at the time of such first nomination;


provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board of the Bank; or


(v) any event which would be described in section 11(a)(i), (ii), (iii) or (iv)
if the term “Holding Company” were substituted for the term “Bank” therein.


In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Bank, the Holding
Company, or any affiliate or subsidiary of either of them, by the Bank, the
Holding Company, or any affiliate or subsidiary of either of them, or by any
employee benefit plan maintained by any of them. For purposes of this section
11(a), the term “person” shall have the meaning assigned to it under sections
13(d)(3) or 14(d)(2) of the Exchange Act.


(b) In the event of a Change of Control, Mr. Chalstrom shall be entitled to the
payments and benefits contemplated by section 9(b) in the event of his
termination employment with the Bank under any of the circumstances described in
section 9(a) of this Agreement or under any of the following circumstances:
 
(i) resignation, voluntary or otherwise, by Mr. Chalstrom at any time during the
Employment Period and within ninety (90) days following his demotion, loss of
title, office or significant authority or responsibility, or following any
reduction in any element of his package of compensation and benefits;


(ii) resignation, voluntary or otherwise, by Mr. Chalstrom at any time during
the Employment Period and within ninety (90) days following any relocation of
his principal place of employment or any change in working conditions at such
principal place of employment which is embarrassing, derogatory or otherwise
adverse;


(iii) resignation, voluntary or otherwise, by Mr. Chalstrom at any time during
the Employment Period following the failure of any successor to the Bank in the
Change of Control to include Mr. Chalstrom in any compensation or benefit
program maintained by it or covering any of its executive officers, unless Mr.
Chalstrom is already covered by a substantially similar plan of the Bank which
is at least as favorable to him; or
 
- 9 -

--------------------------------------------------------------------------------


 
(iv) resignation, voluntary or otherwise, for any reason whatsoever following
the expiration of a transition period of thirty days beginning on the effective
date of the Change of Control (or such longer period, not to exceed ninety (90)
days beginning on the effective date of the Change in Control, as the Bank or
its successor may reasonably request) to facilitate a transfer of management
responsibilities.


Section 12. Maximum Limitations on Severance Benefits.
 
(a) Notwithstanding anything in this Agreement to the contrary, in the event
that the payments provided to Mr. Chalstrom (or in the event of his death, to
his estate) under this Agreement constitute an “excess parachute payment” under
section 280G of the Code, such payments shall be limited to 2.99 times his
average compensation (including salary, bonuses, amounts contributed on behalf
of Mr. Chalstrom to any employee benefit plans and programs and compensation
plans and programs maintained for the benefit of the Bank’s officers and
employees and any other cash or non-cash compensation paid to Mr. Chalstrom) for
the period of five taxable years ending immediately prior to his termination of
employment (or for such shorter period during which Mr. Chalstrom has served as
a full-time employee of the Bank.
 
(b) In addition to the limitations of section 12(a) if (i) the making of
payments and the provision of benefits to Mr. Chalstrom under this Agreement
would, in the absence of this section 12(b), cause Mr. Chalstrom to be subject
to the excise tax imposed under section 4999 of the Code and (ii) the limitation
of Mr. Chalstrom’s payments and benefits as provided in this section 12(b) would
require a reduction in payments and benefits that is less than or equal to the
excise tax that otherwise would be imposed, then the payments and benefits made
to Mr. Chalstrom under this Agreement shall be limited, in such manner as Mr.
Chalstrom, in his discretion, may determine, to the maximum amount that may be
paid without resulting in the imposition of an excise tax under section 4999 of
the Code.
 
Section 13. Covenant Not to Compete.
 
Mr. Chalstrom hereby covenants and agrees that, in the event of his termination
of employment with the Bank prior to the expiration of the Employment Period,
for a period of one (1) year following the date of his termination of employment
with the Bank (or, if less, for the Remaining Unexpired Employment Period), he
shall not, without the written consent of the Bank, become an officer, employee,
consultant, director or trustee of any savings bank, savings and loan
association, savings and loan holding company, bank or bank holding company, or
any direct or indirect subsidiary or affiliate of any such entity, that entails
working in any city, town or county in which the Bank or the Holding Company has
an office or has filed an application for regulatory approval to establish an
office, determined as of the effective date of Mr. Chalstrom’s termination of
employment; provided, however, that this section 13 shall not apply if Mr.
Chalstrom’s employment is terminated for the reasons set forth in section 9(a)
or section 11(b); and provided, further, that if Mr. Chalstrom’s employment
shall be terminated on account of disability as provided in section 10(d) of
this Agreement, this section 13 shall not prevent Mr. Chalstrom from accepting
any position or performing any services if (a) he first offers, by written
notice, to accept a similar position with, or perform similar services for, the
Bank on substantially the same terms and conditions and (b) the Bank declines to
accept such offer within ten (10) days after such notice is given. If Mr.
Chalstrom resigns voluntarily with advance written notice, any period of
employment with the Bank after giving notice and before the effective date of
his termination of employment shall count as a part of the non-compete period.
 
- 10 -

--------------------------------------------------------------------------------


 
Section 14. Confidentiality.
 
Unless he obtains the prior written consent of the Bank, Mr. Chalstrom shall
keep confidential and shall refrain from using for the benefit of himself, or
any person or entity other than the Bank or any entity which is a subsidiary of
the Bank or of which the Bank is a subsidiary, any material document or
information obtained from the Bank, or from its parent or subsidiaries, in the
course of his employment with any of them concerning their properties,
operations or business (unless such document or information is readily
ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this section 14 shall prevent Mr. Chalstrom,
with or without the Bank’s consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding to the extent that such participation or
disclosure is required under applicable law.
 
Section 15. Solicitation.
 
Mr. Chalstrom hereby covenants and agrees that, for a period of one (1) year
following his termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:
 
(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank, the Holding Company or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans, doing business in any city, town or county in which
the Bank or the Holding Company has an office or has filed an application for
regulatory approval to establish an office, determined as of the date of this
Agreement;
 
(b) provide any information, advice or recommendation with respect to any such
officer or employee of any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Bank or the Holding Company has an
office or has filed an application for regulatory approval to establish an
office, determined as of the date of this Agreement, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank, the Holding Company, or any
affiliate, as of the date of this Agreement, of either of them, to terminate his
or her employment and accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, such savings bank,
savings and loan association, bank, bank holding company, savings and loan
holding company, or other institution engaged in the business of accepting
deposits and making loans; or
 
- 11 -

--------------------------------------------------------------------------------


 
(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.
 
If Mr. Chalstrom resigns voluntarily with advance written notice, any period of
employment with the Bank after giving notice and before the effective date of
his termination of employment shall count as part of the non-solicitation
period.


Section 16. No Effect on Employee Benefit Plans or Programs.
 
The termination of Mr. Chalstrom’s employment during the term of this Agreement
or thereafter, whether by the Bank or by Mr. Chalstrom, shall have no effect on
the rights and obligations of the parties hereto under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long-term disability insurance plans or such
other employee benefit plans or programs, or compensation plans or programs, as
may be maintained by, or cover employees of, the Bank from time to time.
 
Section 17. Successors and Assigns.
 
This Agreement will inure to the benefit of and be binding upon Mr. Chalstrom,
his legal representatives and testate or intestate distributees, and the Bank
and its successors and assigns, including any successor by merger or
consolidation or any other person or firm or corporation to which all or
substantially all of the assets and business of the Bank may be sold or
otherwise transferred. Failure of the Bank to obtain from any successor its
express written assumption of the Bank’s obligations hereunder at least sixty
(60) days in advance of the scheduled effective date of any such succession
shall be deemed a material breach of this Agreement unless cured within ten (10)
days after notice thereof by Mr. Chalstrom to the Bank.
 
Section 18. Notices.
 
Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
 
If to Mr. Chalstrom:


Mr. C. Thomas Chalstrom
[         ]
[         ]
 
- 12 -

--------------------------------------------------------------------------------


 
If to the Bank:


First Federal Savings Bank of Iowa
825 Central Avenue
P.O. Box 1237
Fort Dodge, Iowa 50501
Attention: Corporate Secretary


with a copy to:


Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281
Attention: W. Edward Bright, Esq.
 
Section 19. Indemnification for Attorneys’ Fees.
 
From and after the earliest date on which a Change of Control occurs, the Bank
shall indemnify, hold harmless and defend Mr. Chalstrom against reasonable
costs, including legal fees, incurred by him in connection with or arising out
of any action, suit or proceeding in which he may be involved, as a result of
his efforts, in good faith, to defend or enforce the terms of this Agreement;
provided, however, that Mr. Chalstrom shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Bank’s obligations
hereunder shall be conclusive evidence of Mr. Chalstrom’s entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.
 
Section 20. Severability.
 
A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
 
Section 21. Waiver.
 
Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
 
- 13 -

--------------------------------------------------------------------------------


 
Section 22. Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
 
Section 23. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of Iowa applicable to
contracts entered into and to be performed entirely within the State of Iowa.
 
Section 24. Headings and Construction.
 
The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.
 
Section 25. Entire Agreement; Modifications.
 
This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
 
Section 26. Survival.
 
The provisions of sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 27 and
28 shall survive the expiration of the Employment Period or termination of this
Agreement.
 
Section 27. Equitable Remedies.
 
The Holding Company and Mr. Chalstrom hereby stipulate that money damages are an
inadequate remedy for violations of sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.
 
Section 28. Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a) Notwithstanding anything herein contained to the contrary, in no event shall
the aggregate amount of compensation payable to Mr. Chalstrom under section 9(b)
hereof (exclusive of amounts described in section 9(b)(i), (viii) and (ix))
exceed the value of three times Mr. Chalstrom’s average annual total
compensation for the last five consecutive calendar years to end prior to his
termination of employment with the Bank (or for his entire period of employment
with the Bank if less than five calendar years).
 
- 14 -

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything herein contained to the contrary, any payments to
Mr. Chalstrom by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. ss.1828(k), and Federal
Deposit Insurance Corporation regulation 12 C.F.R. Part 359, Golden Parachute
and Indemnification Payments.
 
(c) Notwithstanding anything herein contained to the contrary, if Mr. Chalstrom
is suspended and/or temporarily prohibited from participating in the conduct of
the affairs of the Bank pursuant to a notice served under section 8(e)(3) or
8(g)(1) of the FDI Act (12 U.S.C. ss.1818(e)(3) or 1818(g)(1)), the Bank’s
obligations under this Agreement shall be suspended as of the date of service of
such notice, unless stayed by appropriate proceedings. If the charges in such
notice are dismissed, the Bank, in its discretion, may (i) pay to Mr. Chalstrom
all or part of the compensation withheld while the Bank’s obligations hereunder
were suspended and (ii) reinstate, in whole or in part, any of the obligations
which were suspended.
 
(d) Notwithstanding anything herein contained to the contrary, if Mr. Chalstrom
is removed and/or permanently prohibited from participating in the conduct of
the Bank’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act (12 U.S.C. ss.1818(e)(4) or (g)(1)), all obligations of the Bank under
this Agreement shall terminate as of the effective date of the order, but vested
rights of the Bank and Mr. Chalstrom shall not be affected.
 
(e) Notwithstanding anything herein contained to the contrary, if the Bank is in
default (as defined in section 3(x)(1) of the FDI Act, all obligations under
this Agreement shall terminate as of the date of default, but vested rights of
the Bank and Mr. Chalstrom shall not be affected.
 
(f) Notwithstanding anything herein contained to the contrary, all obligations
under this Agreement shall be terminated, except to the extent determined that
continuation of this Agreement is necessary for the continued operation of the
Bank: (i) by the Director of the Office of Thrift Supervision (“OTS”) or his
designee at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in section 13(c) of the FDI Act; (ii) by the Director of the OTS or
his designee at the time such Director or designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is
determined by such Director to be in an unsafe or unsound condition. The vested
rights of the parties shall not be affected by such action.


If and to the extent that any of the foregoing provisions is not, or shall cease
to be, required by applicable law, rule or regulation, the same shall become
inoperative in the case of the Bank as though eliminated by formal amendment of
this Agreement.
 
- 15 -

--------------------------------------------------------------------------------


 
Section 29. Section 409A of the Internal Revenue Code.
 
Mr. Chalstrom and the Bank acknowledge that each of the payments and benefits
promised to Mr. Chalstrom under this Agreement must either comply with the
requirements of Section 409A of the Internal Revenue Code ("Section 409A") and
the regulations thereunder or qualify for an exception from compliance. To that
end, Mr. Chalstrom and the Bank agree that (a) the payment described in Section
9(b)(i) is intended to be exempt from Section 409A pursuant to Treasury
Regulation section 1.409A-1(b)(3) as payment made pursuant to the Bank’s
customary payment timing arrangement; and (b) the welfare benefits provided in
kind under section 9 (b)(iii) are intended to be exempt from Section 409A as
welfare benefits pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or
as benefits not includible in gross income. In the case of a payment that is not
exempt from Section 409A, the payment shall not be made prior to, and shall, if
necessary, be deferred (with interest at the annual rate of 6%, compounded
monthly from the date of Mr. Chalstrom’s termination of employment to the date
of actual payment) to and paid on the later of the earliest date on which Mr.
Chalstrom experiences a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) and, if Mr. Chalstrom is a specified employee
(within the meaning of Treasury Regulation Section 1.409A-1(i)) on the date of
his separation from service, the first day of the seventh month following Mr.
Chalstrom’s separation from service. Furthermore, this Agreement shall be
construed and administered in such manner as shall be necessary to effect
compliance with Section 409A and shall be subject to amendment in the future, in
such manner as the Bank may deem necessary or appropriate to effect such
compliance; provided that any such amendment shall preserve for Mr. Chalstrom
the present value of the payments due under this Agreement.
 
In Witness Whereof, the Bank has caused this Agreement to be executed and Mr.
Chalstrom has hereunto set his hand, all as of the day and year first above
written.
 
/s/ C. Thomas Chalstrom
C. Thomas Chalstrom

 
ATTEST:
First Federal Savings Bank of Iowa
   
By:
/s/ Anita L. Cramer
 
By:
/s/ David M. Bradley
 
Secretary
   
Name: David M. Bradley
   
Title: President and CEO

[Seal]
 
- 16 -

--------------------------------------------------------------------------------


 
STATE OF IOWA
)
 
: ss.:
COUNTY OF WEBSTER
)



On this _______ day of ______________, 2007, before me personally came C. Thomas
Chalstrom, to me known, and known to me to be the individual described in the
foregoing instrument, who, being by me duly sworn, did depose and say that he
resides at the address set forth in said instrument, and that he signed his name
to the foregoing instrument.
 

 
Notary Public

 
STATE OF IOWA
)
 
: ss.:
COUNTY OF WEBSTER
)

 
On this _______ day of _______________, 2007, before me personally came
_______________________________, to me known, who, being by me duly sworn, did
depose and say that he resides at
_______________________________________________, that he is the
________________________ of First Federal Savings Bank of Iowa, the savings bank
described in and which executed the foregoing instrument; that he knows the seal
of said savings bank; that the seal affixed to said instrument is such seal;
that it was so affixed by order of the Board of Directors of said savings bank;
and that he signed his name thereto by like order.
 

 
Notary Public

 
- 17 -

--------------------------------------------------------------------------------

